DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/26/22.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9443910 (Fujiwara et al).
Concerning claims 1 and 2, Fujiwara discloses forming a semiconductor device, the method comprising:
forming a layer of logic devices on a substrate, the layer of logic devices including a stack of gate-all-around field-effect transistors (GAA-FETs) positioned over the substrate, (col. 11 lines 27-30 and Fig. 10q);
forming a first wiring layer over the layer of logic devices, the first wiring layer including one or more metal routing levels (col. 17 lines 44-47);
forming a memory stack including wordline layers and insulating layers that are alternatingly arranged over the first wiring layer (col. 17 lines 52-65); and
forming a three-dimensional (3D) NAND memory device in the memory stack, the 3D NAND memory device including a channel structure that extends into the wordline layers and the insulating layers of the memory stack and further coupled to the wordline layers (Col. 18 lines 1-20).
Fujiwara does not disclose the stack of GAA-FETs including a first layer of GAA-FETs stacked over a second layer of GAA-FETs or forming a second wiring layer over the 3D NAND memory device, the second wiring layer including one or more metal routing levels. Fujiwara discloses only a first stack of GAA-FETs and a first wiring layer are formed. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.). See MPEP 2144.04 VI B. Therefore absent evidence that the formations of an additional layer of GAA-FETs  produces new and unexpected results, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to provide more gate structures and wiring layers in order to increase the functionality of the device.
Continuing to claim 3, Fujiwara discloses wherein the forming the 3D NAND memory device further comprising:
forming a channel opening extending into a first portion of the memory stack, the channel opening having sidewalls and a bottom that expose one of the insulating layers in a second portion of the memory stack, the first portion of the memory stack being positioned on the second portion of the memory stack (col. 18 lines 1-22);
removing portions of the wordline layers in the first portion of the memory stack so that the wordline layers in the first portion of the memory stack are recessed from the sidewalls of the channel opening, and gaps are formed between the insulating layers in the first portion of the memory stack and further positioned along the sidewalls of the channel opening (col. 18 lines 1-22);
forming blocking layers of the channel structure in the gaps, the blocking layers being disposed along sidewalls of the wordline layers in the first portion of the memory stack (col. 18 lines 23-30);
forming charge storage layers of the channel structure along sidewalls of the blocking layers in the gaps so that the blocking layers are disposed between the wordline layers and the charge storage layers (col. 18 lines 41-50);
forming a tunneling layer of the channel structure in the channel opening, the tunneling layer being positioned along the sidewalls and over the bottom of the channel opening (col. 18 lines 40-45);
forming a channel layer of the channel structure over the tunneling layer in the channel opening (col. 18 lines 35-40); and
forming a channel contact of the channel structure over the channel layer in the channel opening, the channel contact being surrounded by the channel layer (col. 18 lines 57-62).
Considering claim 4, Fujiwara discloses wherein the forming the charge storage layers of the channel structure further comprises:
forming a polycrystalline silicon layer along the sidewalls and over the bottom of the channel opening, the polycrystalline silicon layer further extending into the gaps to fill the gaps (col. 18 lines 1-25); and
removing a first portion of the polycrystalline silicon layer along the sidewalls and the over the bottom of the channel opening so that a second portion of the polycrystalline silicon layer remains in the gaps, the second portion of the polycrystalline silicon layer that remains in the gaps becoming the charge storage layers of the channel structure (col. 18 lines 10-30).
Referring to claim 11, Fujiwara discloses wherein the forming the 3D NAND memory device further comprising:
forming a channel structure in the array region of the memory stack, the channel structure extending into the memory stack along a vertical direction of the substrate that is perpendicular to the substrate (col. 17 lines 52-67 and col. 18 lines 22-37); and
forming wordline contacts, the wordline contacts landing on the wordline layers in the memory stack, and further extending along the vertical direction of the substrate (col. 17 lines 52-67).
Fujiwara does not disclose performing an etching process to form staircase regions and an array region in the memory stack, the array region being positioned between the staircase regions or that the wordline contacts are formed on the staircase regions. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.) See MPEP 2144.04 IV B. Therefore absent evidence that the claimed shape of the memory stack is significant, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to form the memory stack according to desired device design and functionality.
Pertaining to claim 12, Fujiwara discloses wherein the forming the 3D NAND memory device further comprising:
forming a channel opening extending into a first portion of the memory stack, the channel opening having sidewalls and a bottom that expose one of the insulating layers in a second portion of the memory stack, the first portion of the memory stack being positioned on the second portion of the memory stack (col. 18 lines 1-22);
forming a blocking layer along sidewalls and over the blocking layer in the channel opening (col. 18 lines 23-30);
forming a charge storage layers over the blocking layers in the channel opening (col. 18 lines 41-50);
forming a tunneling layer over the charge storage layer in the channel opening (col. 18 lines 40-45);
forming a channel layer over the tunneling layer in the channel opening (col. 18 lines 35-40); and
performing an etching process to remove a portion of the blocking layer, a portion of the charge storage layer, a portion of the tunneling layer and a portion of the channel layer that are positioned over the bottom of the channel opening (col. 18 lines 1-45),
forming a channel contact of the channel structure over the channel layer in the channel opening, the channel contact being surrounded by the channel layer (col. 18 lines 57-62).

Allowable Subject Matter

Claims 5-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 5 recites the limitations forming a top channel contact over an uppermost insulating layer of the insulating layers, the top channel contact being arranged to surround the channel contact and connected to the channel layer. These limitations in combination with the other limitations as set forth in the claims are neither taught nor suggested in the prior art. Claims 6-10 depend from this claim and are allowable for at least that reason.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE N NEWTON whose telephone number is (571)270-5015. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FERNANDO L TOLEDO/Supervisory Patent Examiner, Art Unit 2897                                                                                                                                                                                                        



/VALERIE N NEWTON/Examiner, Art Unit 2897                                                                                                                                                                                                        04/23/22